Citation Nr: 0707863	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-38 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ankle disorder.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1983 to 
September 1992.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In March 2006, the Board remanded this matter to the RO via 
the Appeals Management Center in Washington DC to afford the 
veteran a medical examination and obtain a medical opinion.  
That action completed, the matter has been returned to the 
Board for appellate consideration.  


FINDING OF FACT

The veteran's current left ankle disorder did not have its 
onset during active service or within one year of separation 
from active service, and his current left ankle disorder is 
not related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a left ankle disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided with notice 
regarding assignment of effective dates or disability 
ratings.  However, no prejudice can result to the veteran, 
because, as the Board is denying his claim, any questions as 
to these downstream elements are rendered moot.  

With regard to the remaining elements outlined in Dingess, 
statements received from the veteran in February and April 
2003 indicate that he was provided VCAA notice prior to the 
initial adjudication of his claim in September 2003.  These 
documents indicate that he was told of the information and 
evidence necessary to substantiate his claim and of his and 
VA's respective duties in obtaining that evidence.  In 
February 2003, the veteran submitted completed VA forms 21-
4142 Authorization and Consent to Release Information to the 
Department of Veterans Affairs, thus indicating that he knew 
VA would assist him in obtaining evidence to substantiate his 
claim.  A June 2005 letter from the RO informed the veteran 
of the requirements for a successful service connection claim 
and advised him to submit to the RO any pertinent evidence in 
his possession.  The content and timing of VCAA notice 
substantially complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Service medical records are associated with the claims file, 
as are reports and records from VA and non-VA health 
treatment providers.  All records, for which the veteran 
sought VA assistance in obtaining, have been obtained.  
Appropriate VA examinations were afforded the veteran in July 
2003 and August 2006.  

The Board thus finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  

The veteran contends that he currently suffers from left 
ankle pain and has so suffered since he sprained his left 
ankle during active service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year in most cases of the date 
of separation from service.  38 U.S.C.A. § 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service medical records document that the veteran was treated 
for a mild sprain of his left ankle in March 1983 and for a 
first degree ankle sprain in July 1992.  The final notation 
was that the veteran's left ankle sprain was resolving.  An 
expiration of term of service (ETS) medical examination 
report, prepared after August 1992, and an associated report 
of medical history, are absent for mention of an ankle 
disorder.  

VA outpatient clinic notes from April and May 2003 are the 
first post-service evidence of complaint of symptoms or 
treatment for the veteran's left ankle.  These notes record 
the veteran's complaint that he had suffered bilateral ankle 
pain for the past six to nine months.  Soft tissue swelling 
was present.  X-rays showed minimal narrowing of the ankle 
mortise, for both ankles.  

In July 2003, the veteran underwent a VA examination of his 
ankles.  Pain was reported on both dorsiflexion and plantar 
flexion, bilaterally.  The examiner provided a diagnosis of 
resolved bilateral ankle sprains with residual pain.  

In August 2006, the veteran underwent VA examination of his 
ankles by an orthopedic surgeon, including a magnetic 
resonance image (MRI).  A diagnosis was rendered of left 
ankle pain due to degenerative arthritis.  The examiner 
opined that there is less than a 50 percent probability that 
the veteran's current left ankle disorder had its onset 
during active service or is related to any in-service disease 
or injury.  He also stated that the subchondral change in the 
tibial plafond, revealed on the MRI, is most likely the 
result of degenerative changes over time.  This opinion 
followed a review of the claims file, the thoroughness of 
which is evidenced by the physician's discussion of the in-
service medical treatment for the veteran's left ankle.  

The Board acknowledges the veteran's belief that his current 
left ankle disorder resulted from his ankle sprains during 
service.  However, as a layperson, the veteran is not 
competent to provide evidence of the etiology of his current 
left ankle disorder.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

All competent medical evidence of record shows that the 
veteran's current left ankle disorder is not related to his 
in-service left ankle sprains or any other in-service injury 
or disease.  In this regard, the opinion of the VA orthopedic 
surgeon was that the veteran's current ankle disorder is due 
to degenerative changes over time, but not due to his 
service.  This is the only competent medical evidence 
addressing a nexus between his current left ankle disorder 
and his active service.  

During the July 2003 examination the veteran reported that he 
had suffered from pain in his left ankle since his in-service 
ankle sprains; a contention of connection to service based on 
continuity of symptomatology.  See 38 C.F.R. § 3.303(c).  
Yet, there is a complete lack of any complaint, treatment, or 
diagnosis regarding the veteran's left ankle in the decade 
after separation from active service.  This absence is 
particularly notable because the veteran did seek medical 
treatment for other conditions, including his right ankle and 
various problems involving his feet and toes.  Therefore, had 
he continued to suffer from left ankle pain or related 
symptoms after service, it is highly likely that he would 
have sought treatment.  In rendering a determination on the 
merits of a claim, the lack of evidence of treatment may bear 
on the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Finally, since there is no evidence of degenerative changes 
(arthritis) of his left ankle within one year of discharge 
from service, the provisions of 38 C.F.R. § 3.307 and 
3.309(a) are inapplicable.  

Because all competent evidence of record demonstrates that 
the veteran's current left ankle disorder did not have its 
onset during service and is unrelated to his service, his 
claim must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule as required by law and VA regulation.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2006).  


ORDER

Entitlement to service connection for a left ankle disorder 
is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


